Title: From Alexander Hamilton to Catharine Livingston, May 1777
From: Hamilton, Alexander
To: Livingston, Catharine


Head Quarters Morris Town [New Jersey]May 1777
When I was almost out of patience and out of humour at your presumptuous delay, in not showing yourself duly sensible of the honor done you, by me, your epistle opportunely came to hand, and has put all matters tolerably to rights.
As I thought it well enough written, and no discredit to you, I ventured to show it to a Gentleman of our family. He was silly enough to imagine, that I did this through vanity, and a desire to display my own importance, in having so fair and so sensible a correspondent, as he indulgently called you; but I hope you will not be so vain as to entertain a single moment, the most distant imagination of the same kind. It would be paying your self too high a compliment, and give room to suspect you are strongly infected with that extreme self-complacency, commonly attributed to your sex.
But as I have no reason to believe this Gentleman has serious thoughts of becoming my rival; to give, at once, a mortal blow to all his hopes, I will recount what passed on this occasion. After attentively perusing your letter, during which, the liveliest emotions of approbation were pictured in his face, ‘Hamilton!’ cries he, ‘when you write to this divine girl again, it must be in the stile of adoration: none but a goddess, I am sure, could have penned so fine a letter!’ As I know you have ⟨an⟩ invincible aversion to all flattery and extravagance, I ⟨can⟩not be afraid, that a Quixot[e], capable of uttering hims⟨elf⟩ perfectly in the language of knight-errantry, will ev⟨er be⟩ able to supplant me in the good graces of a lady of you⟨r⟩ sober understanding.
I am glad you are sensible of the oblig⟨at⟩ions, you are under to me, for my benevolent and disinteres⟨ted⟩ conduct, in making so currageous an effort, under all the imaginary terrors you intimate, without any tolerable p⟨ros⟩pect of … compensation. I am very willing to continue my kindness, even though it meet with no better a return, than in the past instance; provided you will stipulate on your part, that it shall meet with no worse. But to g⟨ive⟩ a more perfect idea of what you owe me for this condesce⟨nding⟩ generosity, let me inform you, that I exercise it at the ⟨risk⟩ of being anathematized by grave censors for dedicating so much of my time, to so trifling and insignificant a toy as—woman; and, on the other hand, of being run through the body by saucy inamorato’s, who will envy me the prodigious favour, forsooth, of your correspondence. So that between the morose apathy of some and the envious sensibility of others, I shall probably be in a fine way. But ALL FOR LOVE is my motto. You may make what comments you please. Now for politics.
’Tis believed by our military Connoisseurs, that the enemy are preparing to quit the Jerseys, and make some expedition by water. Many suppose up the North River. But my opinion is, that, if they abandon the Jerseys, they will content themselves with enjoying quiet quarters on Staten Island, ’till re-inforced. Perhaps, however, the appearances, which give rise to an opinion of an evacuation of the Jerseys, are only preparatory to an attack upon us. They would admit such an interpretation if an attempt of the kind were not too hazardous to be consistent with prudence. Should they leave this state, your return home would be the more safe and agreeable; but you need not be precipitate.
Your sentiments respecting war are perfec⟨tly⟩ just. I do not wonder at your antipathy to it. Every finer feeling of a delicate mind revolts from the idea of shedding human blood and multiplying the common evils of life by the artificial methods incident to that state. Wer⟨e⟩ it not for the evident necessity and in defence of all that is valuable in society, I could never be reconciled to a milit⟨ary⟩ character; and shall rejoice when the restoration of pe⟨ace⟩ on the basis of freedom and independence shall put it ⟨in⟩ my power to renounce it. That my fugitive friend soon be restored to those peaceful and secure abodes she ⟨longs⟩ for, is not more her own wish, than that of—
Alexr. Hamilton
